Case 20-40375*KKS '" Dou 426 “Piledt0/44/20 Page 1of9

Crim.R.27:10 Attastation for Foreign Document by Consular Officer

(28 U.S.C.& 1741,Fed R.Civ.44[a][2]

 

N/A
Asiatic Nation of North America } Case No. POR EISN | oS WP. er
ote Ne ET AIM

dudge
Tre Republic of Maryland }
Province of State Department } Licenses or Certificate-Hoider ; iViaalik Rahshe Ei

City of Baltimore } For the corporate DISTRICT OF
COLUMBIA an 50,United States an Enclaves& World at Large.-

At the Adapt Chamber of the

Moorish Temple of America

{3 Heaven}

 

 

i Hakim El Emmanuel Alli am the Executive Ruler of the Adapt Chamber of the Moorish Science

Temple of America located at Baltimore, North America. | am duly commissioned and qualified serve
in this capacity.

in my capacity as Executive Ruler of the Adapt Chamber of the Moorish Sclence Temple of America. }
certify that the document attached to this certificate was duly certified by Rahshe El] who on the
date of the initial Certificate of Authenticity signed by him/her was Missionary Maalik Rashe E! the
lawful custodian of the original document attached to this certificate.

 

in proof of the facts set out in this certificate, i have signed this certificate and affixed the seal of the
ASIATIC NATION GF NORTH AMERICA Adapt Chamber of the MOORISH SCIENCE TEMPLE OF AMERICA
(3 Heavenjat Baltimore, North America, “The North Gate”.

Calendar Year_s~ cCcY/Christian Calendar Year.

wh hw

2 ., :
The certificate vl 20 by me on this / at of Ok / YE MYC/Moorish

    

mo Executive Ruler Hakim El emmanuel

. Ba/Bep treatin Bet Hobe, Porta P atl
Soest Chamber of th: scnrish Science Temple

of neria (308 Heates),

 

   
  

   

 

JHEREBY c CERTIFY THISTOBEA
RUE COPYORTHE-O ORK ,
HIS PRE

 
 

 

 

 

 

 
 

" UHEREBY CERTIFY THIS TORE A
OREM eee Ar rie Ane.

 
 

 

 

 
_ Love, Truth, ‘ Pe ; reedom, a and Sustice. 2
To whom this Sovereign Missive do hereby effect:

: This i is: to o certify. Maalik Rashe EI who credential « 3 are ost confirmed by the 3 egg VISA Ag
2 PASSPORT attachment ‘hereto. i ogi h un

That said Missionary. Moorish’ America National has meet’ all skills and. requirements according to the Laws and
thority ofthe siatic ‘Nation of North America PM ST of-A- ‘Transportation Department and Motorize es

- Carriage’ Division and is certified to operate a Motorize Carriage / Vehicle with absolute) (eight) and to. tra I ‘by :
motorize. carnage. vehicle eNO or FOR HIRE) (UNMOLESTE :

WwW THIN:

; The United Sas of America anid the present Dominion of the Express Trust a Va Estate oft the Moors

“Asthoriy) ached.

» Please Note: As Documented and Recorded i in the Adept Chamber / c ourt of the} M. S. T of A ard Heaven ji
Asiatic. Nation of North America. (Document # # P2 whicl arrant Full! Faith and Credit), The: Asiatic Nation of 2
North America /M.S:T. of A. Entitlement derive from Article (1) of The ‘Articles of. Confederation, and. -
: guaranteed Pursuant To:. Article: 4 | Section: 4 of The, Constitution of The: United States.

 

 

 

 

HEREBY c CERTIFY Tu STOBEA .
RUE COPY.OF: rae Ons
Fs] NAL OF |
1S DaGuE KENTAGIVE

 
“2 aRe ler:

Case 20- 40375- ESA Pg “f

: granted ie this Moorish i El f Al Moroccan Islam é /"slamie State of 3 Thal Republic of The
United States of America, a ee ee Ce As se

u ed ad Signed by: The Executive Officer. "

mo eOREION “Govt. wm
“BO NOT DETAIN
ORARRESTE

~ December'04, 2014 7A GZ LUA
_ 133 Post Meridian

 

 

 

HEREBY cepriey = oH en
woe J r $3 TORE a
Ao SERUE COPYORTHE ORIGINAL OF
2 THIS DGGUME NT Seek SIAN

 
 

- Page @-
(ATTACHMENT)

T—Maalik: Rashe E EL bear: witness io. agree to all that i is eopresséil ink the 1 foregoing Legal | Document to include
attachments s 80 expressed to. ‘be. e-sherT Truth, the Whole Truth so. helps me Allah i God. oe

.. “Missionary: ee et y ae , . EG Mares. : , é ecendlohora Z

 

m © SIRE RODGERS. i. a
‘Notary: public = State of Florida: >
Commission. #66 ‘976365.
my Comm, Expires Apr. 25, 2024
‘Bonded through: National Nay As Asan.

This State Credential’. f Instrument W varrant. Full F aith and Credit - .
Pur rshant Tr Article, 4 Section i of the US United States ! Constitution,

| FOREIGN Govr. wr a
bo MOT 2 ETAIN
"OR ARREST!

 

 

 
y

in “the _ County OF cssass Hook

 

 

   

Ped Nek ectvummemnenennes pend

vanes eccnesee cena and State of Illinois, on the 20h, o

day of Stay. wa, D. 19 28, for that purnose, the following persons word

 

 

 

 

rested ~BODOLNGOE », — succes ; Prusteevt.. SEBTES... ie oO = as -
* = oe : ~ according to the. witbes ana wsiufes of sich

, Koons SOTRNCE.. EMER @ AUERICA
NOBLE: DREW. ALLL, MEATY Bhs MAL. BET LOVETT BEY,
: ‘The ttan mish Sale:

vy.
_-Fi-the Gees shoxei-ot Hon anmed. bo. propagate the. faveh ana extend the

AND roRmmAE BEY
of America deriving its power and eathonve

  

earning una Erith of the Groat Prophet of AKL in Ameren

aod: se fe

          
 
 

TO ahpint.
bet” br to” Ssbabr ssi

ante ae mt Ai TER apa wean

-Bbpeint | and sgongeenate misstonarles: of the pre

mat teen any

ee ee

ie

“ a emer ae Pornoe,

   
   

 

 

CHEMOR. I PO A, LT adopied aris

 

 

 

 

 

desibed. and Sworn to Before me,

    
  

 

 

   

“POE <ppotnted, + Or: Wardens/eestey mon, or whatever hamesthay may adope

  

O ME FoR
MEET owe Seat MA.

 
       
   

: v8 oe , hey
-@e solemnly swear that: o

oF AMERT CA ‘a at... Grd Reo.

 

 

 

 

 

 

ive the _ Costas of... we CEM oer tn ant State of Itlincis, on the R08, stnstannnen “
day of . aa. rremeenrasnasrannitll, DD. 19. 28, for that purpose, the following persons word |
movie BDDoivtis Oeics | cn _Brecstecet.... ‘SHETES.... somtei 'tY -

: = s ~~ + according to the rules ana wsaifes of stwohk -.

_ MOOHISH.'S SCIENCE. oumena ce AVERICA * :

6

NOBLE: DEEN, ALUL, MEALY Els HAL. BEY. LOVETT BEY, AND PORMMAN: BEY. ve

 

| he: Mogntsh Science. ‘temps, of America deriving {ts power and authority |

 

"io the Great, Korai-ot Hod anned £0. propagate the faith and extend the:

   
  
 
 
  
  

 

   

Auta atk Eavith of the Great | Prophet, of BELL in America. TO shipant.

ggunstorate missionaries of the’ provhet j

eye frsiin eh el ear = oaprcay: STR ao nian ne.

    
  
 
  

   

HEPES pi thet Meme titi

  

on Ent atid: on Shieh

sep kg
rh eemmiet amen Tas arta
we

 

 

a said... MOOR Tisontag iM ad RE LM OR ABBA TO Rs lapis as ~

     
 

 

 

 

  
    

  

, this “afflans. .eoted ae... Pras idine oft £88 Saeneneste ese,
loAry: ff =

  

 

 

“20s, Sppatnted, 1 Ov-Wardens cestry man, or whatever namé:they may adopt.

    

one
